IN THE
                         TENTH COURT OF APPEALS

                                 No. 10-15-00386-CR

JEREMIAH V. TENNON,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee



                          From the 278th District Court
                             Walker County, Texas
                             Trial Court No. 25899


                          MEMORANDUM OPINION


      Jeremiah Vadald Tennon appeals from the trial court’s judgment. Tennon’s notice

of appeal is untimely. Sentence was imposed on September 23, 2014; therefore, the notice

of appeal was due on October 23, 2014. See TEX. R. APP. P. 26.2(a). The notice of appeal

was filed on November 5, 2015.

      This Court has no jurisdiction over an appeal where the notice of appeal is

untimely. See Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). Accordingly,
this appeal is dismissed.1



                                                         REX D. DAVIS
                                                         Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Dismissed
Opinion delivered and filed November 25, 2015
Do not publish
[CR25]




1A motion for rehearing may be filed within 15 days after the judgment or order of this Court is rendered.
See TEX. R. APP. P. 49.1. If the appellant desires to have the decision of this Court reviewed by filing a
petition for discretionary review, that petition must be filed in the Court of Criminal Appeals within 30
days after either the day the court of appeals’ judgment was rendered or the day the last timely motion for
rehearing was overruled by the court of appeals. See TEX. R. APP. P. 68.2(a).

Tennon v. State                                                                                     Page 2